DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Authorization for the below examiner’s claim amendments was given by email by Mr. Jason Y. Pahng (Reg. No. 59,543) on 03/11/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 

Drawing
Corrected drawing (as "replacement sheet") for Figure 1, has been submitted on 03/17/2022 and accepted. 

Claims

a step for obtaining at least one of a plurality of binding data having public or private characteristics; 
a step for determining a binding key having a decoding permission level for each binding data; 
a step for encoding the binding data using the binding key; and 
a step for generating a data block including the encoded binding data, and at least a portion of the binding key;  
wherein the data block comprises: 
a header region including index information indicating the type of the at least one binding data; 
a public region into which a hash value of the at least one binding data stored in the data block is stored; 
a binding region in which each encoded binding data and at least a portion of its corresponding binding key are stored; and 
a private region in which encoded private data is stored;
wherein the decoding permission of the plurality of the encoded blinded data in the data block is multiplexed, such that when a node decodes a stored data block, a portion of the data block associated with the permission level is decoded instead of decoding the entire data block. 

2 (Cancelled). 

3. (Original) The method for generating a data block of the claim 1, wherein the header region further comprises: at least more than one among a hash value of the encoded private region; at least a portion of a first public key that restricts access of an unauthorized node for the data block; and a count number of an integrity verification of the data block.  

4. (Original) The method for generating a data block of the claim 1, wherein the public region comprises a public data including a type information regarding a type of information record included in the data block; and a second public key consisting of at least a portion of an encoded key for decoding the public data.  

5. (Original) The method for generating a data block of the claim 4, wherein the second public key is used to verify the first public key searched from at least a portion of the first public key, and the second public key includes at least portion or all of the searched first public key.  

6. (Original) The method for generating a data block of the claim 1, further comprising a step for additionally storing at least one extended data into the binding region of the data block, and    wherein the binding key corresponds to a decoding permission level, and the at least one extended data is encoded according to the decoding permission level.  


8. (Original) The method for generating a data block of the claim 1, further comprising a step for reducing the data block to generate a derived data block, wherein the step for generating the derived data block comprises a step for storing a binding data selected from the at least one binding data stored in the binding region of the data block, and a binding key corresponding to the selected binding data into the derived binding data region; a step for storing a modification index information indicating a type of the selected binding data into a derived header region; and a step for storing a modified hash value of the selected binding data into a derived public region.  

9. (Original) The method for generating a data block of the claim 1, wherein the index information comprises at least any one of bank transaction, health, insurance, education, and finance.  

10. (Currently Amended) A method for processing a data block which configures a block chain, and is shared among multiple nodes comprises: 
a step for receiving an encoded data block including at least one binding data having public or private characteristics, and at least a portion of a binding key having a decoding permission level for each binding data; 

a step for extracting at least a portion of a binding key for the identified binding data; and 
a step for decoding the binding data by using at least a portion of the extracted binding key;  
wherein the data block comprises: 
a header region including index information indicating the type of the at least one binding data; 
a public region into which a hash value of the at least one binding data stored in the data block is stored; 
a binding region in which each encoded binding data and at least a portion of its corresponding binding key are stored; and 
a private region in which encoded private data is stored;
wherein the decoding permission of the plurality of the encoded blinded data in the data block is multiplexed, such that when a node decodes a stored data block, a portion of the data block associated with the permission level is decoded instead of decoding the entire data block. 

11. (Original) The method for processing a data block of the claim 10, wherein a step for decoding the binding data by using at least a portion of the extracted binding key comprises, a step for searching the entire contents of the binding key from at least a 

12. (Original) The method for processing a data block of the claim 6, further comprising: a step for decoding a header region including at least more than one of an index information indicating a type of the at least one binding data, a hash value of the encoded private region, at least a portion of a first public key to restrict access of the unauthorized node to the data block, and the count number of an integrity verification of the data block; and a step for decoding a public region including a public data including a type of information included in the data block and a hash value of the binding region matching the type of information; and a second public key including at least a portion of an decoding key for decoding the public data, based on the information of the decoded header region.  

13. (Original) The method for processing a data block of the claim 12, further comprising a step for searching the entire contents of the first public key from at least a portion of the first public key; and a step for verifying the searched first public key by comparing at least a portion of the searched first public key and at least a portion of the second public key.  

14. (Original) The method for processing a data block of the claim 12, further comprising a step for confirming a type of the binding data through the index information.  

15. (Original) The method for processing a data block of the claim 12, further comprising a step for confirming a type of an information record included in the data block.  

16. (Original) The method for processing a data block of the claim 12, further comprising a step for verifying the decoded binding data by comparing a hash value of the binding region with a hash value of the decoded binding data.  

17. (Original) The method for processing a data block of the claim 12, further comprising a step for storing at least one extended data into the binding region of the data block, wherein the binding key corresponds to a decoding permission level, and the at least one extended data is encoded according to the decoding permission level.  

18. (Original) The method for processing a data block of the claim 17, wherein the step for additionally storing the extended data comprises: a step for storing a piece of index information indicating the type of the extended data into the header region; and Page 7 of 9Application Serial No. 16/969,549PATENT Preliminary AmendmentDocket: MA70018 a step for storing the hash value of the extended data into the public region.  

19. (Original) The method for processing a data block of the claim 10, further comprising a step for generating a derived data block by reducing the data block, wherein the step for generating the derived data block comprises, a step for storing the binding data selected from the at least one binding data stored in the binding region of 

20. (Original) The method for processing a data block of the claim 10, further comprising a step for decoding at least one binding data among the binding data stored in the binding region of the data block, and verifying the decoded data.

Allowable Subject Matter
Above Claims 1 and 3-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Davis (US 20190213821 A1), 
Ateniese (US 20180032273 A1),
Mardikar (US 20190179954 A1),
Molinari_1 (US 20190080406 A1),
Pierce (US 20190028276 A1), and 
Molinari_2 (US 20170011460 A1).

Davis discloses generation of blocks for a partitioned blockchain includes: storing blocks comprising a partitioned blockchain, wherein each block includes a header and transaction entries, and further discloses subnets that may utilize different semantics for 
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses encoded data block including at least one encoded binding data and a portion of a binding key having a decoding permission level for each binding data, where each in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497